6:19-cv-02557-DCC   Date Filed 10/14/20   Entry Number 47   Page 1 of 2




         United States Court of Appeals
             for the Federal Circuit
                      ______________________

                        LARRY GOLDEN,
                        Plaintiff-Appellant

                                 v.

                           APPLE INC.,
                         Defendant-Appellee

         AT&T INC., BIG O DODGE CHRYSLER JEEP
        RAM, FCA US LLC, FAIRWAY FORD LINCOLN
              OF GREENVILLE, FORD GLOBAL
          TECHNOLOGIES, LLC, GENERAL MOTORS
         COMPANY, KEVIN WHITAKER CHEVROLET,
           LG ELECTRONICS USA INC, MOTOROLA
               SOLUTIONS, INC., PANASONIC
        CORPORATION, QUALCOMM, INC., SAMSUNG
        ELECTRONICS USA, SPRINT CORPORATION,
        T-MOBILE USA, INC., VERIZON CORPORATE
                     SERVICES GROUP,
                          Defendants
                    ______________________

                            2020-1508
                      ______________________

          Appeal from the United States District Court for the
      District of South Carolina in No. 6:19-cv-02557-DCC,
      Judge Donald C. Coggins, Jr.
                      ______________________

                           MANDATE
                      ______________________
6:19-cv-02557-DCC   Date Filed 10/14/20   Entry Number 47   Page 2 of 2




         In accordance with the judgment of this Court, entered
      September 3, 2020, and pursuant to Rule 41 of the Federal
      Rules of Appellate Procedure, the formal mandate is
      hereby issued.


                                      FOR THE COURT

       October 14, 2020               /s/ Peter R. Marksteiner
                                      Peter R. Marksteiner
                                      Clerk of Court
